Citation Nr: 0729857	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for status post 
therapy meningitis with residual headache, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 1955 rating decision, the RO granted service 
connection for meningitis, cerebral spinal, residuals of, and 
assigned a 10 percent rating, effective March 27, 1954.  In a 
January 1991 rating decision, the RO granted an increased 
rating for status post therapy meningitis with residual 
headache, assigning a 30 percent rating, effective February 
13, 1989.  The veteran filed an increased rating claim in 
March 2004.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

As an attachment to his VA Form 9, the veteran wrote a 
letter, dated in September 2005, describing his headaches and 
claiming that they have worsened over the years.  He 
mentioned that he has been hospitalized on several occasions 
as a result of these headaches.  He also stated that he has 
been treated for the headaches by his primary VA doctor (Dr. 
F.) as well as other VA and private doctors, including two 
neurologists.  In addition to Dr. F., the veteran mentioned 
two of his doctors by name: Dr. A. and Dr. P.  See Letter 
attached to VA Form 9, September 2005.  The veteran did not 
provide dates for any of this treatment.

During his June 2006 Travel Board hearing, the veteran 
testified that he had been prescribed a new pain medication 
for his headaches by a doctor "last month" (i.e., in May 
2006).  See Hearing Transcript at pages 4-5.  The veteran 
also mentioned that he sought treatment from Dr. F.  See id. 
at page 7.

The Board notes that, aside from a September 2004 VA 
examination report, no additional medical records have been 
submitted in support of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.	Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for the claimed disability since March 
2003.  He should also be asked to 
provide authorizations to obtain 
records for Drs. F., A., and P.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

2.	Then, readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

